Citation Nr: 1141468	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-12 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for chronic prostatitis with cystitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to October 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. The Veteran had a hearing before the Board in April 2011 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims his current disability causes extreme abdominal pain and urinary leakage.  The Veteran testified before the Board that although he does not void very often during the day it is because he purposefully avoids drinking too many fluids.  He further testified voiding was difficult for him.

At his hearing before the Board in April 2011, the Veteran also indicated he had recently received VA treatment and had an additional VA outpatient medical appointment for his condition on the account of frequent leakage.  At that time, the Veteran testified he had never been prescribed to wear absorbent materials, but had been constructing pads himself from tissue.  The Board, at that time, indicated the record would be kept open for thirty days to allow the Veteran to submit any additional evidence, including copies of VA outpatient treatment records, and avoid any delay on his claim.

No such records have been received and, therefore, the claim must be remanded to ensure the file is complete.  See Bell v. Derwinski, 2 Vet. App. 611 (holding VA records are considered part of the record on appeal since they are within VA's constructive possession). 

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was last afforded a VA examination for his condition in January 2011, merely nine months ago; however, in light of his testimony of a worsened condition, a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records for treatment from the VA Medical Center in Philadelphia, Pennsylvania from December 2010 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2. After the above records are obtained, to the extent available, schedule the Veteran for a genitourinary examination to ascertain the current severity of the Veteran's prostatitis with cystitis and any and all manifestations thereof.  The claims folder, to include a copy of this remand, should be provided to the examiner for review of pertinent documents therein in connection with the examination.  

The examiners should perform any and all diagnostic tests necessary and note in the examination report all pertinent pathology associated with the service connected disability, to include, the Veteran's frequency of urinary voiding during the day and at night, the Veteran's use of absorbent pads and the frequency of changing absorbent pads and any other relevant manifestation thereof.

3.  After the above is complete, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


